EXHIBIT 10.1
SEPARATION AND RELEASE AGREEMENT
     This Separation and Release Agreement (the “Agreement”) is effective
March 11, 2009, by and between Stephen J. Hadden (the “Executive”) and Devon
Energy Corporation (the “Company”).
RECITALS
     WHEREAS, the Executive is employed as the Executive Vice President,
Exploration and Production of the Company;
     WHEREAS, the Executive and the Company have into entered an Amended and
Restated Employment Agreement with an effective date of December 15, 2008 (the
“Employment Agreement”); and
     WHEREAS, the parties desire to enter this Agreement to reflect their mutual
undertakings, promises and agreements concerning the Executive’s resignation of
his employment with the Company and payments and benefits to the Executive upon
or by reason of such resignation.
     NOW, THEREFORE, in exchange for the valuable consideration paid or given
under this Agreement, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:
TERMS

1.   Separation Date and Effect of Separation. Capitalized terms not defined by
this Agreement shall have the same meaning ascribed to them in the Employment
Agreement unless specifically denoted otherwise. The Executive hereby resigns
from the Company effective March 11, 2009 (the “Separation Date”). The Company
and the Executive agree that such resignation from the Company shall result in a
Separation from Service under the Employment Agreement.   2.   Enforceability of
Employment Agreement. Nothing in this Agreement shall be construed to limit,
supersede or cancel any of the Company’s or the Executive’s rights or
obligations under the Employment Agreement, all of which shall remain in full
force and effect.   3.   Final Pay and Benefits. The Company and the Executive
agree that the Executive’s employment with the Company is being terminated under
circumstances that would entitle him to the benefits provided in Section 4(b) of
the Employment Agreement. Upon the Executive’s Separation from Service on the
Separation Date, Executive shall receive all Accrued Obligations in accordance
with Section 4(a) of the Employment Agreement. In addition, contingent upon
(i) the Executive’s execution of a General Release in the form attached as
Exhibit A (the “Release”) between the date of the Executive’s Separation from
Service and the twenty-first (21st) day following his Separation from Service
(the “Consideration Period”) and (ii) non-revocation of such Release within the
seven (7) day period after the date the Executive executes the Release (the
“Revocation Period”), the Executive shall be entitled to the payments and
benefits outlined in Section 4(b) of the Employment Agreement (the “Severance
Benefits”).

1



--------------------------------------------------------------------------------



 



4.   Accelerated Vesting of Restricted Stock and Stock Options. In connection
with the Executive’s participation in the Company’s 2005 Long-Term Incentive
Plan, the Executive has received awards of the Company’s restricted stock and
stock options (the “Stock Awards”). If the Executive signs and returns the
Release during the Consideration Period and does not revoke the Release, all
unvested Stock Awards shall vest and become exercisable in accordance with the
terms of the applicable award agreements effective upon the date the Revocation
Period has expired without the Executive having revoked the Release. If the
Executive fails to sign and return the Release within the Consideration Period
or revokes such Release within the Revocation Period, the unvested portion of
the Stock Awards shall be forfeited.   5.   Return of Property. The Executive
agrees that, on or before the Separation Date, he shall return to the Company
any and all items of the Company’s or any of its Affiliates’ physical or
personal property, including, without limitation, keys, badge/access cards,
computers, software, cellular telephones and personal digital devices,
equipment, credit cards, files, documents, manuals, correspondence, business
records, personnel data, lists of employees, salary and benefits information,
lists of suppliers and vendors, price lists, contracts, contract information,
training materials, computer tapes and diskettes or other portable media,
computer-readable files and data stored on any hard drive or other installed
device, and data processing reports, and any and all other documents, property,
or Confidential Information that he has had possession of or control over during
his employment with the Company. The Executive’s obligations to return property
shall not apply to and the Executive may retain a copy of personnel, benefit or
payroll documents concerning only him.   6.   Waiver of Certain Rights.

  (a)   Right to Relief Not Provided in This Agreement. The Executive
irrevocably waives any right to monetary recovery from the Company or its
Affiliates, whether sought directly by him or any administrative agency or other
public authority, individual or group of individuals that should pursue any
claim on his behalf. The Executive shall not request or accept from the Company
or its Affiliates, as compensation or damages related to his employment or the
termination of his employment with the Company, anything of value that is not
provided for in this Agreement.     (b)   Right to a Jury Trial. To the extent
permitted by law, the Executive irrevocably waives the right to trial by jury
with respect to any claim against the Company or its Affiliates, including
without limitation any claim arising from this Agreement. The Executive’s
obligations under this subsection shall supplement, rather than supplant, the
Executive’s arbitration obligations under Section 10 of the Employment
Agreement.     (c)   Right to Class-Action or Collective-Action Initiation or
Participation. The Executive irrevocably waives the right to initiate or
participate in any class or collective action with respect to any claim against
the Company or its Affiliates.

7.   Non-Prosecution. Except as requested by the Company, the Executive shall
not assist, cooperate with, or supply information of any kind to any individual
or private-party litigant or their agents or attorneys (i) in any proceeding,
investigation or inquiry raising issues involving the Company or its Affiliates,
or (ii) in any other litigation against the Company or its Affiliates. The
Executive may truthfully respond to inquiries by government agencies or to
inquiries by any person through a subpoena or other valid judicial process
without violating this Section 7, provided that the Executive delivers written
notice of such inquiries to the Company promptly upon receipt, unless such
notice to the Company is prohibited by applicable law, court order, subpoena,
process or governmental decree.

2



--------------------------------------------------------------------------------



 



8.   No Violations. The Executive represents that he has not informed the
Company of, and that he is unaware of, any alleged violations of law, the
Company’s standards of business conduct or personnel policies, or other
misconduct by Company that have not been resolved satisfactorily by the Company.
  9.   Breach of This Agreement or Employment Agreement. Notwithstanding any
other provision in this Agreement, the Company’s obligation to provide the
Severance Benefits to the Executive shall be subject to the condition that the
Executive complies with his continuing obligations under this Agreement and the
Employment Agreement. The Company shall have the right to suspend or cease
providing any part of the Severance Benefits, as well as to seek restitution of
the value of any such payments and benefits already provided, if the Company
determines, in its discretion, the Executive has breached any such obligations.
If the Executive breaches this Agreement or his continuing obligations under the
Employment Agreement, or if a dispute arises between the parties based on or
involving this Agreement or the Employment Agreement, the Company shall be
entitled to recover from the Executive its reasonable attorneys’ fees, court
costs and expenses to the extent it prevails in enforcing such rights or
resolving such dispute against the Executive. The Company’s rights under this
Section 9 shall be in addition to any other available rights and remedies should
the Executive breach any of his obligations under this Agreement or the
Employment Agreement. In construing the Executive’s obligations pursuant to
Section 9(f) of the Employment Agreement, the Executive and the Company agree
that the Executive shall not be in violation of Section 9(f) of the Employment
Agreement if a company that employs Executive after the date of this Agreement
(i) hires any employee of the Company or its Affiliates through such company’s
general advertisement or job posting processes or (ii) solicits for employment
any employee of the Company or its Affiliates if the Executive has no knowledge
of or role in such solicitation.   10.   Non-Admission of Liability or
Wrongdoing. This Agreement shall not in any manner constitute an admission of
liability or wrongdoing on the part of the Company or its Affiliates and the
Company and its Affiliates expressly deny any such liability or wrongdoing.
Except to the extent necessary to enforce this Agreement, neither this Agreement
nor any part of it may be construed, used or admitted into evidence in any
judicial, administrative or arbitration proceedings as an admission of any kind
by the Company or its Affiliates.   11.   Capacity to Execute. The Executive
represents and warrants that he has the capacity to execute this Agreement.  
12.   Governing Law; Severability; Interpretation. This Agreement and the rights
and duties of the parties under it shall be governed by the laws of the State of
Oklahoma, without regard to any conflicts of laws principles. If any provision
of this Agreement is held to be unenforceable, that provision shall (a) be
considered separate, distinct and severable from the other remaining provisions
of this Agreement, and (b) not affect the validity or enforceability of such
other remaining provisions, and, in all other respects, this Agreement shall
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable as written but may be made to be enforceable by limitation,
that provision shall be enforceable to the maximum extent permitted by
applicable law. The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

3



--------------------------------------------------------------------------------



 



13.   Assignment. The Executive’s obligations, rights and benefits under this
Agreement are personal to the Executive and shall not be assigned to any person
or entity without written permission from the Company. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors and permitted assigns.   14.   Consultation
with an Attorney. The Executive has the right, and is encouraged by the Company,
to consult with an attorney before signing this Agreement.   15.   Knowing and
Voluntary Agreement. The Executive acknowledges that (a) he has had a reasonable
period in which to deliberate regarding the terms of this Agreement and to
consider whether to sign this Agreement, (b) he fully understands the meaning
and effect of signing this Agreement, and (c) his signing of this Agreement is
knowing and voluntary. The Executive further acknowledges that the Company has
not made any promise or representation to him concerning this Agreement that is
not expressed in this Agreement, and that, in signing this Agreement, he is not
relying on any statement or representation by Company or its Affiliates, but is
instead relying solely on his own judgment and the consultation with and advice
of his attorney, if any.   16.   Independent Consideration; Common-Law Duties.
Whether expressly stated in this Agreement or not, all obligations the Executive
assumes and undertakings he makes by signing this Agreement are understood to be
in consideration of the mutual promises and undertakings in this Agreement. The
Executive further acknowledges and agrees that his obligations under this
Agreement supplement, rather than supplant, his common-law duties owed to the
Company.   17.   Modification. No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company.   18.   Internal Revenue Code Section 409A; Consultation With a Tax
Advisor. The parties have drafted this Agreement in accordance with Section 409A
of the Internal Revenue Code and intend that it comply with Section 409A of the
Code and any related rules, regulations or other guidance. This Agreement shall
be interpreted and construed to comply with Section 409A of the Code. The
parties shall cooperate and work together in good faith to take all actions
reasonably necessary to effectuate the intent of this section. Notwithstanding
the preceding sentence, the Executive shall be solely responsible for any risk
that the tax treatment of all or part of the Severance Benefits may be affected
by Section 409A of the Code and impose significant adverse tax consequences on
him, including accelerated taxation, a 20% additional tax, and interest. Because
of the potential tax consequences, the Executive has the right, and is
encouraged by the Company, to consult with a tax advisor before signing this
Agreement.   19.   Notice of Termination. The Company and the Executive agree
that this Agreement shall constitute the Notice of Termination required pursuant
to Section 3(g) of the Employment Agreement with respect to the termination of
the Executive’s employment.   20.   Entire Agreement. This Agreement and the
Employment Agreement constitute the entire agreement among the parties with
respect to the subject matters hereof and thereof and supersede any and all
prior or contemporaneous oral and written agreements and understandings with
respect to such subject matters.

4



--------------------------------------------------------------------------------



 



21.   Section Headings. The section headings in this Agreement are for
convenience of reference only, form no part of this Agreement, and shall not
affect its interpretation.   22.   Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall be considered one and the same agreement.

     IN WITNESS WHEREOF, this Separation and Release Agreement has been agreed
to and executed to be effective as of the day and year first above written.

          EXECUTIVE   DEVON ENERGY CORPORATION    
 
       
/s/ Stephen J. Hadden                              
 
Stephen J. Hadden
   /s/ John Richels                                            
 
John Richels
President                

5